DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (7,059,012) in view of Waldhauser (Re. 33,926).
Regarding claims 1 and 15, Song discloses a self-moving ground processing apparatus, comprising at least an apparatus main body and a suction nozzle (23) coupled to the apparatus main body, wherein, a suction port is formed on the bottom of the suction nozzle, an advancing direction of the suction nozzle during the operation process is set as a forward direction, a front sealing strip (40) is arranged on the front side of the suction port, the front sealing strip comprises a fixed end and a free end extending toward a working surface, the front sealing strip is made of a flexible material (Col. 3, lines 46-54), and the front sealing strip is arranged to deviate from the forward direction, so that a projection of the fixed end on the working surface is positioned before a projection of the free end on the working surface.
Regarding the amendments to claim 1, Song further discloses that the strip is arc-shaped, as clearly seen in Fig. 2, but fails to disclose a plurality of gaps formed on the front sealing strip at intervals.  Waldhauser discloses another similar device, also having a flexible sealing strip, teaching that the strip preferably includes gaps/notches (56 or 60) spaced at intervals along the sealing strip to allow some liquid to pass therethrough when needed or when moved in a forward direction while maintaining a substantial seal with the working surface to optimize suction performance for collection of liquid/debris entering the nozzle.  Therefore, it further would have been obvious to provide similar gaps in the sealing strips of Song, as taught by Waldhauser, to allow liquid or debris to enter the nozzle while maintaining substantial seal with the working surface to optimize suction performance for collection of liquid/debris.
Regarding claim 5, Song discloses that a rolling brush is mounted at the suction port of the suction nozzle, and the front sealing strip is arranged concentrically with the rolling brush.
Regarding claim 9, Waldhauser fails to disclose any specific size for the gaps in the strip, but clearly shows them to be relatively small, and teaches that the gaps allow air to pass through, which will effectively reduce suction within the nozzle, such that it would have been obvious to one of ordinary skill in the art to size the gaps to provide a desirable combination of liquid/debris passage therethrough while maintaining optimal suction therein, such that the claimed size of less than 5mm would be obvious, with the applicant failing to provide any criticality or unexpected results for the claimed range (effectively design choice for the size of the gaps).  
Regarding claim 10, Waldhauser further discloses that the gaps extend the length of the strip (as seen in Figs. 6-8).
Regarding claim 11, the gaps taught by Waldhauser may also be considered notches that are formed on the front sealing strip at intervals. 
Regarding claim 12, Song discloses that the length of the front sealing strip is greater than the height of the fixed end from the working surface, so that when the suction nozzle works (with the device placed on the working surface as intended), the free end of the front sealing strip abuts against the working surface (Col. 3, lines 49-53).
Regarding claim 13, it is inherently capable for the device of Song to be positioned on the working surface such that a clearance is provided between the free end of the front sealing strip and the working surface (the wheels rolling over an obstacle to lift the front end from the surface and/or when the surface is uneven or has a gap therein).
Regarding claim 14, it is further inherently capable for the clearance discussed for claim 13 to be less than or equal to 1.5 mm (depending on the size of the obstacle being run over and/or size of deviation or gap in the surface).

Claims 1, 2, 5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (CN 105476547) in view of Waldhauser (Re. 33,926).
Regarding claim 15, Finn discloses a suction nozzle wherein, a suction port (10) is formed on the bottom of the suction nozzle, an advancing direction of the suction nozzle during the operation process is set as a forward direction, a front sealing strip (11) is arranged on the front side of the suction port, the front sealing strip comprises a fixed end and a free end extending toward a working surface, the front sealing strip is made of a flexible material (second to last paragraph of specification), and the front sealing strip is arranged to deviate from the forward direction (inherently in some manner due to disclosure as having rubber elasticity), with a projection of the fixed end on the working surface is positioned before a projection of the free end on the working surface, wherein the front sealing strip is arc-shaped.  However, Finn but fails to disclose a plurality of gaps formed on the front sealing strip at intervals.  Waldhauser discloses another similar device, also having a flexible sealing strip, teaching that the strip preferably includes gaps/notches (56 or 60) spaced at intervals along the sealing strip to allow some liquid to pass therethrough when needed or when moved in a forward direction while maintaining a substantial seal with the working surface to optimize suction performance for collection of liquid/debris entering the nozzle.  Therefore, it further would have been obvious to provide similar gaps in the sealing strips of Finn, as taught by Waldhauser, to allow liquid or debris to enter the nozzle while maintaining substantial seal with the working surface to optimize suction performance for collection of liquid/debris.
Regarding claim 1, Finn further fails to disclose that the cleaning device is self-moving.  However, the examiner previously took official notice, which was not traversed by the applicant, such that it is now considered applicant admitted prior art that it is old and well known for vacuum cleaners to be optionally configured as robotic self-driven cleaners (similar to Song), to provide automated cleaning function, with obvious advantages of cleaning surfaces without requiring assistance or operation from a human.  Therefore, it would have been obvious to form the cleaner of Finn as a robotic self-driven cleaner.
Regarding claim 2, Finn further discloses that the front sealing strip (5.2/11) is arranged on the front side of the suction port through the fixed end (5.21), and a thickness of the fixed end is less than a thickness of the free end.
Regarding claim 5, Finn disclose that a rolling brush (not shown by Finn but repeatedly referenced) is mounted at the suction port of the suction nozzle, and the front sealing strip is arranged concentrically with the rolling brush.
Regarding claim 9, Waldhauser fails to disclose any specific size for the gaps in the strip, but clearly shows them to be relatively small, and teaches that the gaps allow air to pass through, which will effectively reduce suction within the nozzle, such that it would have been obvious to one of ordinary skill in the art to size the gaps to provide a desirable combination of liquid/debris passage therethrough while maintaining optimal suction therein, such that the claimed size of less than 5mm would be obvious, with the applicant failing to provide any criticality or unexpected results for the claimed range (effectively design choice for the size of the gaps).  
Regarding claim 10, Waldhauser further discloses that the gaps extend the length of the strip (as seen in Figs. 6-8).
Regarding claim 11, the gaps taught by Waldhauser may also be considered notches that are formed on the front sealing strip at intervals.
Regarding claim 12, Finn further discloses the strip 11 as a “sealing strip” which would only function to “seal” if in contact with the surface being sealed, such that it further would have been obvious for the front sealing strip is greater than the height of the fixed end from the working surface, so that when the suction nozzle works (with the device placed on the working surface as intended), the free end of the front sealing strip abuts against the working surface.
Regarding claim 13, it is inherently capable for the device of Finn to be positioned such that a clearance is provided between the free end of the front sealing strip and the working surface (when the wheels roll over an obstacle to lift the front end from the surface and/or when the surface is uneven or has a gap therein).
Regarding claim 14, it is further inherently capable for the clearance discussed for claim 13 to be less than or equal to 1.5 mm (depending on the size of the obstacle being run over and/or size of deviation or gap in the surface).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over either Song et al. (7,059,012) or Finn et al. (CN 105476547) in view of Waldhauser (Re. 33,926) as applied to claim 1, and further in view of Van Der Kooi et al (9,265,394).  
Regarding claim 3, each of Song and Finn disclose the devices with a flexible sealing strip, as discussed supra, but fail to disclose any specific thickness of the strip.  Van Der Kooi discloses another similar device, also having a flexible sealing strip, teaching that properties including dimensions of the strip will affect function thereof (Col. 6, lines 37-42 and 50-52), specifically reciting 0.5-3mm as desirable and 0.85mm as most desirable for the thickness for ideal operations (Col. 6, lines 59-64).  Therefore, it further would have been obvious to vary the thickness of the strips of Song and Finn, as taught by Van Der Kooi as a result effective variable, to optimize function thereof, including desirable thicknesses within the claimed range of less than or equal to 1.8mm.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (CN 105476547) in view of Waldhauser (Re. 33,926) as applied to claim 1, and further in view of Morphey et al. (2014/0157543).
Finn disclose the devices with a flexible sealing strip, also having a suction port cover plate (formed by single part 5.2, 5.3, 5.4) is mounted on the bottom of the suction nozzle, the suction port (10) is formed in the middle of the suction port cover plate, the suction port cover plate comprises a left side cover and a right side cover arranged on the left Page 2 of 6Application No. 16/348,441Docket No. T2874.10044US01side and the right side respectively (5.3 as seen in Figs. 1-2), each cover comprises a planar portion (bottom of 5.2/11 and 5.3) on the rear side, and a contact point of the free end of the front sealing strip with the working surface being located at or behind the foremost end of the planar portion (contact point of 11, which is part of 5.2, is thus at the foremost end of the planar portion).  However, Finn fails to disclose an inclined portion on the front side of the cover plate.  Morphey discloses another similar device, also having a cover plate covering the suction port, teaching that front end of the cover plate includes an inclined portion, and the rear side is planar, wherein the inclined front surface is common in the art to assist the device with sliding up and over obstacles during cleaning, such as transitions between floor surfaces or other uneven portions of the surface.  Therefore, it further would have been obvious to form a similar inclined portion at the front of the cover plate of Finn, as taught by Morphey, to similarly assist the device with sliding up and over obstacles during cleaning.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (CN 105476547) in view of Waldhauser (Re. 33,926) and Morphey et al. (2014/0157543) as applied to claim 6, and further in view of Kaffenberger et al. (EP 2105078).
Finn also fails to disclose a soft cushion on the sides of the cover plate.  Kaffenberger discloses another similar device, also having a cover plate covering the suction port, teaching that sides of the cover are provided with bristles, to assist in sealing the sides of the nozzle with the working surface, while also allowing small debris to pass therethrough and protecting the surface from contact with hard(er) portions of the nozzle.  Therefore, it further would have been obvious to form similar bristles on the side portions of the cover plate of Finn, as taught by Kaffenberger, to similarly seal the sides and protect the working surface, wherein the bristles may be considered to be a soft cushion.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over either Song et al. (7,059,012) or Finn et al. (CN 105476547) as applied to claim 1, and in view of Waldhauser (Re. 33,926).
Regarding claims 8 and 11, each of Song and Finn disclose the devices with a flexible sealing strip, as discussed supra, but fail to disclose a plurality of gaps formed on the front sealing strip at intervals.  Waldhauser discloses another similar device, also having a flexible sealing strip, teaching that the strip preferably includes gaps/notches (56 or 60) spaced at intervals along the sealing strip to allow some liquid to pass therethrough when needed or when moved in a forward direction while maintaining a substantial seal with the working surface to optimize suction performance for collection of liquid/debris entering the nozzle.  Therefore, it further would have been obvious to provide similar gaps in the sealing strips of Song and Finn, as taught by Waldhauser, to allow liquid or debris to enter the nozzle while maintaining substantial seal with the working surface to optimize suction performance for collection of liquid/debris.

Response to Arguments
Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive.  The applicant has effectively combined original claims 4 and 8 into independent claims 1 and 15.  In response, the examiner has maintained the previous rejections of claims 4 and 8, not applied to claims 1 and 15.  The applicant argues that the Song and Finn references fail to disclose the plurality of gaps, which the examiner agrees with and has addressed in the rejections above, by applying the Waldhauser reference, which teaches specific advantages to a plurality of gaps in floor wiping strips.  The applicant then argues that Waldhauser does not disclose that the plurality of gaps are applied to an arc-shaped strip.  However, both Song and Finn disclose that the strip is arc-shaped, with the teachings of Waldhauser being applicable to any ground engaging strip, and thus applicable to the arc-shaped strips of Song or Finn to provide the same advantages taught y Waldhauser.  Therefore, the examiner maintains that, although each individual reference does not anticipate the claimed structure, the applied combination of prior art does make obvious the claimed structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Hattori et al. (JPH 08228975) and Cho et al. (206/0282979) provide devices having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        16 June 2022